NOTE: This order is nonprecedential
United States Court of AppeaIs
for theFederaI Circuit
GARY G. SPARTOS,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Responden,t-Appel£ee.
2010-7094
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case no. 08-1698, Judge Bruce E.
Kasold.
ON MOTION
ORDER
Gary G. Spartos, moves for a 45-day extension of time,
until November 1, 2010, to file his brief
Upon consideration thereof
IT IS 0RDERED THAT:
The motion is granted No further extensions should
be anticipated

SPARTOS V. DVA
2
FoR THE C01JRT
SEP 2 0 2010 /s/ Jan Horba15;
Date
cc: Kenneth M. Carpenter, Esq.
L. Misha Preheim, Esq.
s21
J an I'I0rba1y
Clerk
U.S. GOURT ; '
THE FED $.F(?EfIll_lS|TmR
ft "
SEP 2 0 2919
.|AN HORBALY
CLERK